Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 06/16/2021, 07/13/2021, 09/08/2021, 12/06/2021, 03/29/2022 & 08/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 & 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over
Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391)
As to claims 16 & 21-22, Maeda discloses an information processing apparatus comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: detect a reference position indicating a position of a hand of a person included in a captured image from the captured image in which a display place of an item is imaged (S13-S14, Fig. 3 & [0105-0107] discloses determines if a hand with a specific shape has been detected…once the newly sensed hand is detected this hand is then tracked); detect a pose of the hand of the person from the captured image (via S21, Fig. 3 & [0133] discloses detecting a hand gesture (e.g. pose) based on the feature amount extraction unit); determine a position and direction of a predetermined shape in the captured image based on the detected reference position and a direction of the hand defined by the pose of the hand (via S21, Fig. 3 & [0133] discloses detecting a hand gesture (e.g. pose) based on the feature amount extraction unit); 
Maeda is silent to decide a region in the captured image overlapped with the predetermined shape, as an analysis target region; and determine a motion of the person by analyzing the decided analysis target region.
However, Kumar’s [0015], Fig. 5 and other relevant paragraphs disclose decide a region in the captured image overlapped with the predetermined shape, as an analysis target region; and determine a motion of the person by analyzing the decided analysis target region. ([0015] discloses image analysis of a time period before and after a user interacts with an item at an inventory location…See examples of user motion image analysis.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda’s disclosure to include the above limitations in order to facilitate automated inventory management.
As to claim 17, Maeda in view of Kumar discloses everything as disclosed in claim 16. In addition, Kumar discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person holding an item by analyzing the decided analysis target region. (Fig.5 @ corresponding disclosure discloses image analysis of a time period before and after a user interacts with an item at an inventory location…depending on the images acquired a conclusion is made if an object has been placed or removed from the inventory location…See examples of user motion image analysis.)
As to claim 18, Maeda in view of Kumar discloses everything as disclosed in claim 16. In addition, Kumar discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person taking out an item from the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints. (Fig.5 @ corresponding disclosure discloses image analysis of a time period before and after a user interacts with an item at an inventory location…depending on the images acquired a conclusion is made if an object has been placed or removed from the inventory location…See examples of user motion image analysis.)
As to claim 23, Maeda in view of Kumar discloses everything as disclosed in claim 16. In addition, Maeda discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person not holding an item by analyzing the decided analysis target region. (S21, Fig. 3 & [0133-0136] discloses gesture recognition to recognize whether or not a gesture has been made based on above processing)(See Fig. 1, 4, 6, 22, 25, 28-29, 32-33 wherein no item is being held)
As to claim 24, Maeda in view of Kumar discloses everything as disclosed in claim 16. In addition, Maeda discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person not holding an item both before and after contact with the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints. (S21, Fig. 3 & [0133-0136] discloses gesture recognition to recognize whether or not a gesture has been made based on above processing)(See Fig. 1, 4, 6, 22, 25, 28-29, 32-33 wherein no item is being held and display interaction)
As to claim 25, Maeda in view of Kumar discloses everything as disclosed in claim 16 but is silent to wherein the at least one processor is further configured to execute the instructions to determine a motion of the person placing an item on the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints.
However, Kumar’s [0015], Fig. 5 & Corresponding Disclosure discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person placing an item on the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints. ([0015] discloses image analysis of a time period before and after a user interacts with an item at an inventory location…See examples of user motion image analysis.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar’s disclosure to include the above limitations in order to facilitate automated inventory management.
As to claim 26, Maeda in view of Kumar discloses everything as disclosed in claim 17 but is silent to wherein the at least one processor is further configured to execute the instructions to determine a motion of the person taking out an item from the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints.
However, Kumar’s [0015], Fig. 5 & Corresponding Disclosure discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person taking out an item from the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints. ([0015] discloses image analysis of a time period before and after a user interacts with an item at an inventory location…See examples of user motion image analysis.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar’s disclosure to include the above limitations in order to facilitate automated inventory management.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391), as applied in claim 16 above further in view of Adachi et al. (U.S. Publication 2011/0298791)
As to claim 19, Maeda in view of Kumar discloses everything as disclosed in claim 16 but is silent to the at least one processor is further configured to determine an item which is a target of the motion of the person based on display information indicating a position of each item in the display place and a position of the reference position in a height direction included in the analysis target region.
However, Adachi’s [0085] & Figs. 1-29 disclose the at least one processor is further configured to determine an item which is a target of the motion of the person based on display information indicating a position of each item in the display place and a position of the reference position in a height direction included in the analysis target region.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar’s disclosure to include the above limitations in order to provide accuracy and precision in display item selection. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391)
& Adachi et al. (U.S. Publication 2011/0298791) as applied in claim 19, above further in view of Dariush et al. (U.S. Publication 2010/0215257)
As to claim 20, Maeda in view of Kumar & Adachi discloses everything as disclosed in claim 19 but is silent to wherein the captured image is a depth image generated by a depth camera that images the display place from above, and wherein the at least one processor is further configured to determine the position of the reference position in the height direction based on a pixel value at the reference position in the depth image.
However, Dariush’s [0024] & Fig. 1 discloses wherein the captured image is a depth image generated by a depth camera that images the display place from above, and wherein the at least one processor is further configured to determine the position of the reference position in the height direction based on a pixel value at the reference position in the depth image. (See [0024] wherein 100 detects a hand region based off of hand pose/posture and a depth image (i.e. a depth image values connote shape)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar & Adachi’s disclosure to include the above limitations in order to efficiently and accurately capturing and recognizing hand postures in real time [0010].
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661